
	

114 HR 3342 RH: To provide for stability of title to certain lands in the State of Louisiana, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 555
		114th CONGRESS
		2d Session
		H. R. 3342
		[Report No. 114–716]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Fleming introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 6, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide for stability of title to certain lands in the State of Louisiana, and for other
			 purposes.
	
	
 1.FindingsCongress finds as follows: (1)On December 8, 1842, the Surveyor General of the United States Government approved an original survey of lands in Northern Louisiana, which included the lands surrounding Lake Bistineau.
 (2)Under the Equal Footing Doctrine, the State of Louisiana was entitled to the lands underlying the navigable waters in place at statehood within its limits.
 (3)The State of Louisiana delineated its ownership based on the United States Government’s Original Survey of 1842.
 (4)In 1901, the State of Louisiana transferred over 7,000 acres of land to the Commissioners of the Bossier Levee District through Louisiana Act Number 89 of 1892.
 (5)The State of Louisiana conducted a survey in 1901 that followed the same path around Lake Bistineau as the Original Survey of 1842.
 (6)The Bossier Levee District subsequently conveyed the subject lands to private ownership in 1904. Lands within the subject lands continued to be bought and sold in good faith based on the stability of this title.
 (7)On September 16, 1967, the Bureau of Land Management submitted a re-survey of the subject lands for S30–T16N–R10W and two adjacent islands. The re-survey presented a new line to represent what the Bureau of Land Management surveyors believed was the contour of Lake Bistineau 155 years earlier, when Louisiana joined the Union. The Bureau of Land Management approved the re-survey on January 15, 1969. That re-survey was filed in the Federal Register (34 Fed. Reg. 2677), but the Bureau of Land Management has presented no records of further notifying all of the affected landowners of the re-survey’s effects or that the re-survey could be contested.
 (8)On September 27, 2013, the Bureau of Land Management responded to an inquiry by certain affected landowners to inform them that title to their property would appear to be still vested in the United States.
 (9)There are estimated to be more than 200 acres and more than 50 residential homes on the recently disputed lands.
 2.Legal Status of Re-SurveyThe document titled Dependent Re-Survey, Extension Survey and Survey of Two Islands, Sections 17, 29, and 30 (completed on November 24, 1967; approved on January 15, 1969; and filed in the Federal Register (34 Fed. Reg. 2677)) shall be void and have no legal force or effect. No future survey or re-survey of the lands that were the subject of that document undertaken by the Federal Government shall have any legal effect as to the title and boundaries of those subject lands.
		
	
		September 6, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
